



COURT OF APPEAL FOR ONTARIO

CITATION:

Ontario
    (Transportation) v. Don's Triple F Transport Inc.,
2012 ONCA 536

DATE: 20120810

DOCKET: C53775

Feldman and Armstrong JJ.A. and Himel J. (
ad
    hoc
)

BETWEEN

Her
    Majesty the Queen in Right of Ontario (as
    represented by the Ministry of Transportation)

Appellant

and

Dons Triple F Transport Inc.

Respondent

Douglas W. Lee, for the appellant

No one appearing for the respondent

Jordan Glick, appearing as
amicus curiae

Heard: December 9, 2011

On appeal from the order of Justice John L. Getliffe of
    the Ontario Court of Justice, dated March 17, 2011, dismissing the appeal from
    the acquittal entered by Her Worship Justice of the Peace Donna Phillips, dated
    June 28, 2010.

Armstrong
    J.A.:

INTRODUCTION

[1]

After a trial before a Justice of the Peace, Dons Triple F Transport
    Inc. (the respondent), was acquitted on a charge of permitting the operation of
    a commercial motor vehicle not equipped with a working speed-limiting system,
    contrary to s. 68.1(1) of the
Highway Traffic Act
, R.S.O. 1990, c. H.8
    (the 
HTA
).

[2]

The Crown, as represented by the Ministry of Transportation, appealed
    the acquittal to the Provincial Court of Justice.  The appeal was dismissed. 
    The Crown was granted leave to appeal to this court by order of Gillese J.A.
    dated May 16, 2011.

[3]

The respondent did not appear in this court.  Mr. Jordan Glick appeared
    as
amicus curiae
and made submissions in support of the dismissal of
    the appeal.

[4]

For the reasons that follow, I would dismiss the appeal.

THE FACTS

[5]

On October 11, 2009, a tractor trailer (the truck) owned by the
    respondent was travelling westbound on Highway 401 when it entered a Ministry
    of Transportation inspection station in Thames Centre Township.  The truck was
    inspected by a Ministry of Transportation enforcement officer.  The inspection
    included checking the speed-limiting system on the truck.  In order to do this
    check, the officer used a device known as an EZ-Tap Cube, which indicated that
    the speed-limiting system of the respondents truck was set to 75 miles per
    hour (approximately 121 kilometres per hour).  According to s. 14(1) of R.R.O.
    1990, Reg. 587, under the
HTA
, the speed-limiting system for this type
    of truck is to be set at a maximum speed of 105 kilometres per hour
    (approximately 65 miles per hour).

[6]

The enforcement officer served the respondent with a certificate of
    offence, which charged that the respondent did commit the offence of: Permit
    operation of commercial motor vehicle not equipped with working speed-limiting
    system (see the appendix to these reasons for a copy of the certificate of
    offence). The certificate also indicated that this offence is contrary to s.
    68.1(1) of the
HTA
and included the correct set fine.

the trial

[7]

Counsel for the Ministry of Transportation acted as the prosecutor.
    Counsel called the enforcement officer, who testified for the prosecution about
    his inspection of the respondents truck. The prosecutor asked the enforcement
    officer about the maximum speed for a speed-limiting device on the type of
    truck in question. The officer responded: Ontario Regulation 587, Section 14,
    restricts speed limiter type vehicles to a maximum of 65 miles per hour, 105
    kilometres per hour. After explaining the process for determining if the
    speed-limiter is in compliance, the officer testified:

In this case the actual speed that was set on the engine of the
    truck was 75 miles per hour, or 121 kilometres per hour. I explained that to
    the driver and at that time requested all of his documentation.

[8]

Counsel for the respondent cross-examined the officer about his
    knowledge of the technical workings of the EZ-Tap Cube that was used to measure
    the maximum speed at which the speed-limiting device was set.

[9]

The Justice of the Peace acquitted the respondent.  Her reasons for
    judgment state:

The charge is permitting the operation of a commercial vehicle
    not equipped with a working speed limiting system.

The officer indicated in his evidence that he did put this cube
    onto this system [the EZ-Tap system] and got a reading from the system.  So I
    dont believe that the evidence supports the charge that is before the court. 
    The charge is not having a working speed limiting system.  There is a system on
    the commercial vehicle that wasnt set at the right speed.  The system is
    there, and the charge is not equipped with a working speed limiting system.

I am also going to address the issues that the defence has
    raised, that the device that the officer used, there is no evidence that it was
    working properly.  He has indicated that it works by a signal, but he has not
    indicated in the evidence that the device he was operating was working
    properly.  He has indicated he has training on how to work it, but he doesnt
    know what this TCP connection is, and TCP connection is information that is
    forwarded to the device.  But he doesnt know what that connector is.

I do believe that the evidence does leave some doubt and that
    doubt has to go to the defence.  The case will be dismissed.

THE APPEAL TO THE ONTARIO COURT
    OF JUSTICE

[10]

The
    Crown appealed the dismissal of the charge to a judge of the Ontario Court of
    Justice, who dismissed the appeal for the following reasons:

As far as I am concerned the appeal is totally without merit,
    having read the transcript and having a look at the charge, and you can try
    your luck with a higher court, but as far as I am concerned, this is an
    appropriate dismissal by the Justice of the Peace, because the charge was not
    correctly laid.  If we had to ask everybody who was charged with something that
    they read all the legislation and infer that theyre supposed to know things,
    that isnt the way that these matters work as far as I am concerned, so the
    appeal is dismissed.

THE APPEAL TO THIS COURT

[11]

The
    appellant raises the following grounds of appeal from the decision of the judge
    of the Ontario Court of Justice (appeal judge):

(i) the appeal judge erred in
    failing to recognize that the certificate of offence correctly charged the
    respondent in accordance with the prescribed short form wording for an offence
    under 68.1(1) of the
HTA
, as established by R.R.O. 1990, Reg. 950,
    Sched. 43 under the
Provincial Offences Act
, R.S.O. 1990, c. P.33
    (POA);

(ii) the appeal judge failed to
    appreciate that ignorance of the law is no defence;

(iii) the appeal judge erred in
    refusing to hear the oral submissions of the appellant;

(iv) the appeal judges reasons are
    insufficient to allow for meaningful appellate review; and

(v) the decisions of the courts
    below are unreasonable due to errors of law.

(i)      Was the Respondent Correctly Charged?

[12]

To
    understand the appellants submission that the respondent was correctly
    charged, it is necessary to set out the relevant statutory and regulatory
    provisions.

(a)

Legislative Provisions

[13]

Subsection
    68.1(1) of the
HTA
provides:

68.1(1) No person shall drive, or permit the
    operation of, a commercial motor vehicle on a highway unless the vehicle is
    equipped with a speed-limiting system that is activated and functioning in
    accordance with the regulations.

[14]

Subsection
    68.1(11) of the
HTA
empowers the Lieutenant Governor in Council to
    make regulations prescribing the types of commercial motor vehicles that are
    required to have a speed-limiting system and the speed at which such systems
    must be set:

68.1(11)
The
    Lieutenant Governor in Council may make regulations,

(a) defining commercial motor vehicle for the
    purposes of this section;

(b) prescribing standards for speed-limiting
    systems;

(c) governing the activation and functioning of
    speed-limiting systems, including prescribing and governing the speed at which
    speed-limiting systems must be set and prescribing different speed settings for
    different circumstances;

...

[15]

Ontario
    Reg. 587 under the
HTA
relates to speed-limiting systems.  Subsection
    14(1) of this regulation provides:

14. (1) The speed-limiting system of a commercial
    motor vehicle shall be properly set at a maximum speed of 105 kilometres per
    hour.

Subsections 14(2) and (3) deal with the proper setting
    of a speed-limiting device and the means by which the maximum speed is set. 
    Subsection 15(1) provides that a speed-limiting system shall be in good working
    order.

[16]

Under
    the POA, proceedings in respect of offences under provincial legislation may be
    commenced by filing a certificate of offence under Part I of the Act or by
    laying an information under Part III of the Act. The POA empowers the
    Lieutenant Governor in Council to make regulations prescribing the form of
    certificates of offence and authorizing the use of any expression to designate
    an offence.
[1]
The relevant provisions of the POA state:

3. (1)  In addition to the procedure set out in Part
    III for commencing a proceeding by laying an information, a proceeding in
    respect of an offence may be commenced by filing a certificate of offence
    alleging the offence in the office of the court.

(2) A provincial offences officer who believes that
    one or more persons have committed an offence may issue, by completing and
    signing in the form prescribed under section 13,

(a) a certificate of offence certifying that an
    offence has been committed; and

(b) either an offence notice indicating the set fine
    for the offence or a summons.

13. (1) The Lieutenant Governor in Council may make
    regulations,

(a) prescribing the form of certificates of
    offence, offence notices and summonses and such other forms as are considered
    necessary under this Part;

(b) authorizing the use in a form prescribed under
    clause (a) of any word or expression to designate an offence;

...

(2) The use on a form prescribed under clause (1)(a)
    of any word or expression authorized by the regulations to designate an offence
    is sufficient for all purposes to describe the offence designated by such word
    or expression.

(3) Where the regulations do not authorize the use of
    a word or expression to describe an offence in a form prescribed under clause
    (1)(a), the offence may be described in accordance with section 25.

[17]

Schedule 43 of R.R.O. 1990, Reg. 950 under the POA provides short form
    wording to permit enforcement officers to lay charges for offences under the
HTA
,
    including offences under ss. 68.1(1) of the
HTA
. There are two
    prescribed short form wordings for offences under s. 68.1(1):

·

Drive commercial motor vehicle not equipped with working
    speed-limiting system

·

Permit operation of commercial motor vehicle not equipped with
    working speed-limiting system

It is the second form of wording that was used in the
    certificate of offence in this case.

[18]

Subsection
    13(3) of the POA provides that where the regulations do not authorize the use
    of a word or expression to describe an offence in a form under s. 13(1)(a),
    then the offence may be described in accordance with s. 25. Section 25 governs
    the sufficiency of informations laid under Part III of the POA. This section
    states in part:

25. (1) Each offence charged in an
    information shall be set out in a separate count.

(2) Each
    count in an information shall in general apply to a single transaction and
    shall contain and is sufficient if it contains in substance a statement that
    the defendant committed an offence therein specified.

(3) Where
    in a count an offence is identified but the count fails to set out one or more
    of the essential elements of the offence, a reference to the provision creating
    or defining the offence shall be deemed to incorporate all the essential
    elements of the offence.

(4) The
    statement referred to in subsection (2) may be,

(a) in popular language without technical
    averments or allegations of matters that are not essential to be proved;

(b) in the words of the enactment that describes
    the offence; or

(c) in words that are sufficient to give to the
    defendant notice of the offence with which the defendant is charged.

...

(6)  A
    count shall contain sufficient detail of the circumstances of the alleged
    offence to give to the defendant reasonable information with respect to the act
    or omission to be proved against the defendant and to identify the transaction
    referred to.

(7)  No count in an information is insufficient by
    reason of the absence of details where, in the opinion of the court, the count
    otherwise fulfils the requirements of this section and, without restricting the
    generality of the foregoing, no count in an information is insufficient by
    reason only that,

...

(f) it does not specify the means by which the
    alleged offence was committed;

...

(b)

Appellants Position

[19]

Counsel
    for the appellant submits that s. 68.1(1) of the
HTA
requires a
    speed-limiting system to function in accordance with the regulations. Although
    the certificate of offence makes no reference to the regulations, he argues
    that the short form wording should be read in harmony with s. 68.1(1) of the
HTA
and s. 14(1) of Reg. 587. Thus, he would essentially have the court read
    into the certificate of offence the words in accordance with the regulations
    after the words working speed-limiting system.

[20]

Counsel
    for the appellant relies on s. 13(2) of the POA as to the sufficiency of the
    abbreviated wording.  He argues that s. 13(2) makes it clear that if the
    statutory short form is used, it is sufficient for all purposes to describe the
    offence.

[21]

In
    support of his argument, he cites Sheilagh Stewart in
Stewart on Provincial
    Offences Procedure in Ontario
, 2d ed. (Salt Spring Island: Earlscourt,
    2005), at p. 5:

A short form wording is used to describe an offence when
    proceedings are commenced under Part I of the
Act
.  It is designed to
    sufficiently describe the offence as briefly as possible in the limited space
    available on the certificate of offence and offence notice or summons ....

Section 13(1) of the
Act
provides the authority for
    the use of short form wordings in a prescribed form for any offence.  This is
    the legal authority for the issuing officer to use the short form wording for
    the offence rather than describe in full on the certificate of offence and
    offence notice or summons.  Section 13(2) provides that the use on a prescribed
    form of any short form wording authorized by regulation is sufficient for all
    purposes to describe the offence designated by the short form wording.  This
    provision effectively shelters the prescribed short form wording from
    successful challenge.

(c)

Analysis

[22]

I
    do not agree with the appellants position that, on the facts of this case,  the
    short form wording prescribed by the regulation enacted under s. 13(2) of the
    POA conveyed sufficient information to meet the notification objectives that a
    certificate of offence must serve. In W.D. Drinkwalter and J.D. Ewart,
Ontario
    Provincial Offences Procedure
(Toronto: Carswell, 1980), the authors
    explain, at pp. 68 and 100, that in order for a certificate of offence or an
    information to be unobjectionable, the charging document must accomplish three
    objectives, which may be summarized as follows:

(i)

identification of the offence; that is, the accused must be informed of
    the legal character of the allegation against him or her;

(ii)

provision of reasonable information with respect to the act or omission
    to be proven; and

(iii)

identification of the transaction.

[23]

These
    three objectives are a reflection of the golden rule articulated by the Supreme
    Court of Canada in
R. v. Côté
, [1978] 1 S.C.R. 8, at p. 13, in the
    context of laying an information charging an offence under the
Criminal
    Code
:

[T]he golden rule is for the accused to be reasonably informed
    of the transaction alleged against him, thus giving him the possibility of a
    full defence and a fair trial. When, as in the present case, the information
    recites all the facts and relates them to a definite offence identified by the
    relevant section of the
Code,
it is impossible for the accused to be
    misled. To hold otherwise would be to revert to the extreme technicality of the
    old procedure.

[24]

As
    explained by Drinkwalter and Ewart, at p. 68: [t]he provisions of s. 13(2) are
    useful only in relation to the first of these [objectives]. In other words,
    using the short form language in the certificate of offence serves to identify
    the offence, but the certificate of offence must also meet the latter two objectives
    of providing reasonable information with respect to the act or omission to be
    proven and identifying the transaction.

[25]

In
    the context of a certificate of offence, the third objective of identifying the
    transaction is generally met by filling in the blanks provided for on the
    certificate indicating the time, date and place of the offence. In this case, that
    information was provided in the certificate of offence, which included the
    time, date and place of the offence along with information identifying the
    truck in question, including the licence plate and ownership information.

[26]

However,
    accepting the Drinkwalter and Ewart analysis of the effect of s. 13(2) of the
    POA, I do not agree with counsel for the appellants suggestion that, by using
    the short form language in describing the offence, the content of the
    certificate will necessarily meet the second objective of providing reasonable
    information with respect to the act or omission to be proven.

[27]

A
    certificate of offence that uses the short form language provided in Reg. 950 may
    adequately describe both the act or omission to be proven and the offence. In
    other words, the short form words identifying the offence may be tantamount to
    identifying the act that the Crown seeks to prove: see Drinkwalter and Ewart,
    p. 68, footnote 67. In this case, however, the short form words did not
    indicate the act or omission to be proven.

[28]

The
    short form language in this case indicated that the act or omission to be
    proven was that the respondent permitted the operation of a commercial motor
    vehicle that was not equipped with a working speed-limiting system. The
    evidence tendered by the prosecutor at trial indicated that the truck was
    equipped with a working speed-limiting system. The evidence thus did not
    support the act or omission alleged in the certificate of offence, but instead
    supported an allegation that the speed on the device was set higher than the
    maximum speed prescribed by s. 14(1) of the Reg. 587 under the
HTA
. In
    other words, the prosecution sought to prove a different act or omission than
    was described in the certificate of offence.

[29]

What
    was missing from the certificate was any reference to the impugned conduct of
    using a speed-limiting device that was not functioning in accordance with the
    regulations. A reference to the regulations was needed in order to give some
    reasonable information to the respondent indicating that the act or omission in
    issue related to the compliance of the speed-limiting device with the
    regulations. It may have been sufficient to add the closing phrase, in
    accordance with the regulations.  If the words, set at a maximum speed of 105
    kilometres per hour, were added, the certificate would clearly have met the
    objective of providing reasonable information with respect to the act or
    omission to be proven.  Indeed such words could have been included in the
    original certificate as there was sufficient space on the form to enable the
    officer to include them.  See the Appendix to these reasons.

[30]

While
    I agree with the appeal judge that the certificate of offence did not contain
    sufficient information insofar as it failed to reasonably convey that the
    impugned act or omission related to the failure to comply with the regulations,
    I would note that the POA contains procedures to overcome defects in the
    charging document.  Indeed, there is a simple and straightforward amendment
    procedure under the POA, which could have dealt with this problem at the trial.
    Given the evidence of the enforcement officer, it would have been open to the
    prosecutor to seek an amendment to the certificate of offence pursuant to s. 34
    of the POA, the pertinent parts of which state:

34.  (1)  The court may, at any
    stage of the proceeding, amend the information or certificate as may be
    necessary if it appears that the information or certificate,

(a) fails to state or states defectively anything
    that is requisite to charge the offence;

...

(c) is in any way defective in substance or in
    form.

(2)  The court may, during the trial, amend the
    information or certificate as may be necessary if the matters to be alleged in
    the proposed amendment are disclosed by the evidence taken at the trial.

...

(4)  The court shall, in considering
    whether or not an amendment should be made, consider,

(a) the evidence taken on the trial, if any;

(b) the circumstances of the case;

(c) whether the defendant has been misled or
    prejudiced in the defendants defence by a variance, error or omission; and

(d) whether, having regard to the merits of the case,
    the proposed amendment can be made without injustice being done.

[31]

However,
    since the prosecutor did not request an amendment to the certificate, the
    justice of the peace had no alternative but to dismiss the charge.

(ii)     Did the Appeal Judge Fail to Appreciate that Ignorance of
    Law is No Defence?

[32]

In
    my view, the concept of ignorance of the law is no defence has no application
    to this case.  This case concerns a certificate of offence that failed to
    provide reasonable information with respect to the act or omission to be proven
    against an accused.  It is as simple as that.

(iii)    Did the Appeal Judge Err in Refusing to Hear the
    Appellants Oral Submissions?

[33]

In
    my view, the appeal judge did err in not hearing full submissions from counsel
    for the appellant.  However, this court is in a position to correct that
    error.  Counsel for the appellant has had full opportunity to make submissions
    both in writing and in oral argument.  The appellant does not request that this
    matter be referred back to the Ontario Court of Justice for a re-hearing of the
    first level of appeal.

(iv)    Are the Appeal Judges Reasons Insufficient to Allow for Meaningful
    Appellate Review?

[34]

The
    reasons of the appeal judge do not meet the requirements of
R. v. Sheppard
,
    2002 SCC 26, [2002] 1 S.C.R. 869.  That said, the issues on appeal have been
    fully argued by the appellant and responded to by the
amicus curiae
. 
    On the basis of the entire record and the written and oral submissions, we are
    able to properly review the decision of the court of first instance.

(v)     Were the Decisions of the Courts Below Unreasonable Due to Errors
    of Law?

[35]

It
    is difficult to ascertain exactly what the appellant is asserting under this
    ground of appeal.  On the one hand, he appears to be arguing unreasonable verdict
    and on the other hand, that the courts below have misconstrued the statutory
    regime and the interplay between the
HTA
and the POA.

[36]

On
    the unreasonable verdict ground, there simply was no evidence to support the
    offence that was charged and, in my view, there is no basis to hold that the
    decision was unreasonable.

[37]

It
    is not necessary for me to deal with the issue of the proper operation of the
    instrument used by the officer at the inspection station to test the
    speed-limiting device.

[38]

In
    respect of the so-called errors of law related to the statutory regime, the
    appellants argument is that both the justice of the peace and the appeal judge
    should have appreciated that the charge as laid was correct in law and the
    respondent should have been convicted. I have already discussed the statutory
    regime and the interplay between the
HTA
and the POA.  I have nothing
    to add to that discussion and I see no basis for giving effect to this ground
    of appeal.

disposition

[39]

I
    would dismiss the appeal.

Robert P. Armstrong J.A.


Feldman J.A.:

[40]

I
    have had the advantage of reading the draft reasons of Armstrong J.A. but I
    respectfully disagree with the conclusion he has reached. In my view, the content
    of the Certificate of Offence complies with the statutory requirements and is
    adequate to provide the necessary information to the accused about the charge.

[41]

My
    colleague has set out the applicable statutory and regulatory provisions as
    well as the actual Certificate of Offence, which is an appendix to his reasons.
    For ease of reference, I will reproduce the key provisions of the
Highway
    Traffic Act
, R.S.O. 1990, c. H.8, the regulation made pursuant to it, R.R.O.
    1990, Regulation 587, and the
Provincial Offences Act
, R.S.O. 1990, c.
    P.33.

[42]

The
    key
HTA
provisions are s. 68.1(1), the offence provision, s.
    68.1(11)(c), which confers the power to regulate the speed at which the
    required speed-limiting system must be set, and s. 14(1) of Regulation 587,
    which sets the maximum speed for a commercial motor vehicle at 105 km/h:

68.1(1) No person shall drive, or permit the operation of, a
    commercial motor vehicle on a highway unless the vehicle is equipped with a
    speed-limiting system that is activated and functioning in accordance with the
    regulations.




(11)
The
    Lieutenant Governor in Council may make regulations,

...

(c) governing the activation and functioning of
    speed-limiting systems, including prescribing and governing the speed at which
    speed-limiting systems must be set and prescribing different speed settings for
    different circumstances...



14.(1) The speed-limiting system of a commercial
    motor vehicle shall be properly set at a maximum speed of 105 kilometres per
    hour.

[43]

The
    essential provisions of the
POA
for the purposes of this appeal are
    ss. 13.(1)(a), (1)(b) and (2), which provide:

13.(1) The Lieutenant Governor in Council may make
    regulations,

(a) prescribing the form of certificates of
    offence, offence notices and summonses and such other forms as are considered
    necessary under this Part;

(b) authorizing the use in a form prescribed under
    clause (a) of any word or expression to designate an offence;

...

(2) The use on a form prescribed under clause (1)(a)
    of any word or expression authorized by the regulations to designate an offence
    is sufficient for all purposes to describe the offence designated by such word
    or expression.

[44]

In
    accordance with R.R.O. 1990, Regulation 950, made pursuant to s. 13(1) of the
POA
,
    the Certificate of Offence used the prescribed short form for an offence under
    s. 68.1(1) of the
HTA
:

Permit
    operation of commercial motor vehicle not equipped with working speed-limiting
    system

[45]

It
    also identified the date of the offence, the address of the location where it
    occurred, the name and address of the accused, the licence plate and National Safety
    Code numbers associated with the vehicle, as well as the fact that it was a
    commercial vehicle. Importantly, it also refers specifically to the offence
    section of the
HTA
, s. 68.1(1). That section requires that the
    commercial vehicle be equipped with a speed-limiting system that is activated
    and functioning
in accordance with the regulations
 (emphasis added).

[46]

In
    my view, by using the prescribed short form, the Certificate of Offence
    complies with the
POA
, and, in accordance with the words of s. 13(2),
    it is therefore sufficient for all purposes to describe the offence
    designated.

[47]

I
    am further satisfied that the charging document meets the three objectives
    identified by W. D. Drinkwalter and J. D. Ewart in
Ontario Provincial
    Offences Procedure

(Toronto: Carswell, 1980): identification of the
    offence; identification of the transaction; and reasonable information with
    respect to the act or omission.

[48]

My
    colleague suggests that had the words in accordance with the regulations been
    added to the short form, that may have been sufficient to provide reasonable
    information. In my view, that information is sufficiently provided by the
    specific reference to s. 68.1(1) of the
HTA
, which contains those
    exact words.

[49]

To
    summarize, I am satisfied that the description of the offence in the charging
    document is sufficient because it complies with the short form that the statute
    states is sufficient for all purposes to describe the offence. In my view,
    compliance with these provisions makes any further analysis unnecessary.

[50]

Based
    on the record before this court, there was no challenge to the
vires
or constitutionality of s. 13(2) of the
POA
. Instead, the Justice of
    the Peace failed to give effect to this provision. Allowing the acquittal to
    stand under these circumstances could cause unnecessary havoc in the
    enforcement of these important provisions, which are there to ensure that
    commercial vehicles drive at a safe speed on our highways.

[51]

The
    Justice of the Peace gave the following additional reasons for dismissing the
    charge:

I am
    also going to address the issues that the defence has raised, that the device
    that the officer used, there is no evidence that it was working properly. He
    has indicated that it works by a signal, but he has not indicated in the
    evidence that the device he was operating was working properly. He has
    indicated he has training on how to work it, but he doesnt know what this TCP
    connection is, and the TCP connection is information that is forwarded to the
    device. But he doesnt know what that connector is.

I do
    believe that the evidence does leave some doubt and that doubt has to go to the
    defence. The case will be dismissed.

[52]

Because
    of the error of law by the Justice of the Peace regarding the sufficiency and
    effect of the Certificate of Offence, she found that the Certificate did not
    charge the offence that the prosecution was proceeding on  permit operation of
    a commercial motor vehicle with a speed-limiting device that was not set in
    accordance with the regulations. In light of this error of law, she could not
    have had a reasonable doubt respecting that offence. Indeed, at the outset of
    her reasons, she found: There is a system on the commercial vehicle that
    wasnt set at the right speed.  This finding is inconsistent with a finding of
    reasonable doubt on the offence that the Crown was attempting to prove.

[53]

I
    would allow the appeal, set aside the acquittal, and order a new trial.

K. Feldman J.A.


Himel J. (
ad
    hoc
):

[54]

I have had the advantage of reading the draft reasons
    of Armstrong J.A. and Feldman J.A., and I respectfully disagree with certain
    conclusions they have reached.  I agree with Feldman J.A. that the content of
    the Certificate of Offence complies with the statutory requirements and is
    adequate to provide the necessary information to the accused about the charge. 
    I adopt her reasons that the description of the offence in the charging
    document is sufficient because it complies with the short form that the statute
    states is sufficient for all purposes to describe the offence.  As a result, I
    would allow the appeal on that ground.

[55]

However, I respectfully disagree with the conclusion
    she has reached on the second basis for the acquittal of the Justice of the
    Peace.  This was not addressed by the appeal judge but was raised by the Crown
    as a ground of appeal.  The Justice of the Peace was not satisfied that the
    device the officer used was working properly and that he had the necessary
    knowledge about the testing device, the type of signal sent from the device and
    the meaning of the TCP connection, when that term is referenced in the
    operating manual for that device.  The defence was able to raise a reasonable
    doubt through the cross-examination of the prosecution witness.  In my view,
    the conclusion of the Justice of the Peace that she had a doubt on the evidence
    led before her should not be interfered with and the acquittal should stand.

[56]

Although the appeal judge erred in law concerning the
    adequacy of the charging document, the acquittal by the Justice of the Peace,
    not addressed by the appeal judge, based upon reasonable doubt should stand.

[57]

In the result, I would, therefore, dismiss the appeal.

Released:

AUG 10 2012                                   Himel J.
    (
ad hoc
)


Appendix

(Certificate may be obtained by contacting the Court of Appeal for Ontario Registry)





[1]
Section 13(1)(a) of the POA has since been repealed and replaced
    by s. 13(1.1), which came into force on March 31, 2012. Under s. 13(1.1), the
    Attorney General may make regulations prescribing the form of certificates of
    offence, offence notices, summonses and such other forms. Section 13(1)(b) now
    reads: authorizing the use in a form prescribed under clause (1.1) (a) of any
    word or expression to designate an offence.


